Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 21-22, 24, 26-29, 31 and 33-37 are presented for examination. Applicant filed an amendment on 12/6/21 amending claims 21-22, 24, 28-29, 31 and 35, cancelling claims 23, 25, 30 and 32 and adding new claims 36-37. After careful consideration of Applicant’s remarks, the examiner has withdrawn the grounds of rejection of claims 21-35 based on 35 U.S.C. 103, however, new claim objection, new grounds of rejections of claims 21-22, 24, 26-27, 29 and 36-37 under 35 U.S.C. 112(a) and new grounds of rejection of claims 28-29, 31, and 33-35 under 35 U.S.C. 103 necessitated by Applicant’s amendment are established in the instant office action as set forth in detail below.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection.

Claim Objections
Claim 28 is objected to because of the following informalities: “RIFD tag” on line 10 should be “RFID tag”.  Appropriate correction is required.


	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-22, 24, 26-27, 29 and 36-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 21 recites “associate the RFID tag connected to the receptacle with information stored in a memory of the dye dispensing system, the information including the color of the receptacle and formulation information”. The portions closest to this limitation in the specification are: “The receptacle 154 may be comprised of a plastic, composite or resin in various colors and may be reusable after thoroughly cleaning after use. In some embodiments, the identification 202 is a particular color of the receptacle 154, for example, red, green, blue, purple, black, light blue, white or yellow. FIG. 12 the information including the color of the receptacle and formulation information” as recited in claim 21.
Claim 29 recites “the information comprises at least one of stylist information, client information, one or more attributes of a client's hair, one or more details of the formulation, a type of application for the formulation, a location on a client's head for the formulation, the color of the receptacle and a desired amount of the formulation”, therefore, the broadest reasonable interpretation of claim 29 includes the information comprises the color of the receptacle, and its parent claim, claim 28, recites “associating the RFID tag connected to the receptacle with information”, it has similar issue as claim 21, it is therefore rejected under similar reasons set forth in the rejection of claim 21.


CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: measuring instrument in claim 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 28-29, 31, and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over US 4152113 to Walker et al. (hereinafter “Walker”), in view of US20090321470 to Knoth, further in view of US 8977389 to Witchell et al. (hereinafter “Witchell”).
	
	As per claim 28, Walker substantially discloses a method of dispensing dye in a plurality of unique color formulation (Walker, see col. 2 lines 26-32), the method comprising: dispensing dye formulation into a receptacle (Walker, see col. 4 line 58-
	However, Knoth in an analogous art discloses identifying a radio-frequency identification (RFID) tag connected to the receptacle based on information received from an RFID sensor, information stored in a memory, dispensing based on the information associated with the RFID tag connected to the receptacle (Knoth, see [0041]-[0043]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Knoth into the method of Walker. The modification would be obvious because one of the ordinary skill in the art would want to accurately dispense a material by using RFID (Knoth, see [0014] and [0041]-[0043]).
	The combination of Walker and Knoth does not explicitly disclose associate the tag connected to the receptacle with information stored in the dye dispensing system. However, Witchell in an analogous art discloses associate the tag connected to the 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Witchell into the above combination of Walker and Knoth. The modification would be obvious because one of the ordinary skill in the art would want to improves accuracy in connection with the delivery of a component that is dispensed for use (Witchell, see col. 3 lines 26-28).

	As per claim 29, the rejection of claim 28 is incorporated, Walker further discloses the information comprises one or more details of the formulation (Walker, see col. 1 line 65-col. 2 line 3 and col. 4 line 58-col.5 line 10).

As per claim 31, the rejection of claim 28 is incorporated, Knoth further discloses the information in the memory (Knoth, see [0041]-[0043]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Knoth into the method of Walker. The modification would be obvious because one of the ordinary skill in the art would want to accurately dispense a material by using RFID (Knoth, see [0014] and [0041]-[0043]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Witchell into the above combination of Walker and Knoth. The modification would be obvious because one of the ordinary skill in the art would want to improves accuracy in connection with the delivery of a component that is dispensed for use (Witchell, see col. 3 lines 26-28).

	As per claim 33, the rejection of claim 28 is incorporated, Walker further discloses the receptacle is reusable (Walker, see col. 1 line 65-col. 2 line 3 and col. 4 line 58-col.5 line 10).

	As per claim 34, the rejection of claim 21 is incorporated, Walker further discloses measure an amount of the formulation remaining in the receptacle after a portion of a dispensed dye formulation is used and associate the amount of formulation remaining within the receptacle (Walker, see col. 3 lines 6-11). Witchell further discloses a measuring instrument configured to measure an amount of the formulation (Witchell, see col. 12 lines 38-44).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Witchell into the above combination of Walker and Knoth. The modification would be 

	As per claim 35, Walker substantially discloses a dye dispensing system that prepare dye in a plurality of unique color formulation (Walker, see col. 2 lines 26-32), the system comprising: means for dispensing dye formulation into a receptacle (Walker, see col. 4 line 58-col.5 line 10 “chemical feeders), means for identifying a color based on information received from a sensor (Walker, see col. 4 line 58-col.5 line 10 for reading the color in the dye bath), means for associating the information to the receptacle with information (Walker, see col. 1 line 65-col. 2 line 3 and col. 4 line 58-col.5 line 10), and means for dispensing dye into the receptacle based on the information (Walker, see col. 1 line 65-col. 2 line 3 and col. 4 line 58-col.5 line 10). Walker does not explicitly disclose means for identifying a radio-frequency identification (RFID) tag connected to the receptacle based on information received from an RFID sensor, means for associating the RFID tag connected to the receptacle with information stored in a memory of the dye dispensing system, dispensing based on the information associated with the RFID tag connected to the receptacle.
	However, Knoth in an analogous art discloses id means for identifying a radio-frequency identification (RFID) tag connected to the receptacle based on information received from an RFID sensor, information stored in a memory, dispensing based on the information associated with the RFID tag connected to the receptacle (Knoth, see [0041]-[0043]).

	The combination of Walker and Knoth does not explicitly disclose means for associating the tag connected to the receptacle with information stored in the dye dispensing system. However, Witchell in an analogous art discloses means for associating the tag connected to the receptacle with information stored in the dye dispensing system (Witchell, see col. 24 line 55-col. 25 line 47 for associating the RFID tag with consumer identification and see col. 50 lines 50-56 for the consumer information is stored in the dispensing system).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Witchell into the above combination of Walker and Knoth. The modification would be obvious because one of the ordinary skill in the art would want to improves accuracy in connection with the delivery of a component that is dispensed for use (Witchell, see col. 3 lines 26-28).

Allowable Subject Matter
Claim 21 would be allowable if the rejection(s) under 35 U.S.C. 112(a) set forth in this Office action is overcome without changing the scope of the current claim.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON LIN/
Primary Examiner, Art Unit 2117